Exhibit 10.31

 

 

PAE INCORPORATED

2020 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT GRANT NOTICE

Capitalized terms not specifically defined in this Restricted Stock Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the 2020 Equity
Incentive Plan (as amended from time to time, the “Plan”) of PAE Incorporated
(the “Company”).

The Company has granted to the participant listed below (“Participant”) the
Restricted Stock Units described in this Grant Notice (the “RSUs”), subject to
the terms and conditions of the Plan and the Restricted Stock Unit Agreement
attached as Exhibit A (the “Agreement”), both of which are incorporated into
this Grant Notice by reference.

 

Participant:    Grant Date:    Number of RSUs:    Vesting Commencement Date:   
Vesting Schedule:    Subject to the terms of the Agreement, the RSUs shall vest
in a single installment on the first to occur of (i) the first anniversary of
the Vesting Commencement Date, (ii) immediately prior to a Change of Control
that occurs on or before to Participant’s Termination of Service or
(iii) immediately prior to Participant’s termination of employment with the
Company and its Subsidiaries without Cause or due to the Participant’s death,
Disability or resignation for Good Reason (as such capitalized terms are defined
in the Agreement).

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

PAE INCORPORATED       PARTICIPANT By:  

 

                              

 

Name:  

 

                           [Participant Name] Title:  

 

     



--------------------------------------------------------------------------------

Exhibit A

RESTRICTED STOCK UNIT AGREEMENT

ARTICLE I.

GENERAL

1.1 Award of RSUs and Dividend Equivalents.

(a) The Company has granted the RSUs to Participant effective as of the grant
date set forth in the Grant Notice (the “Grant Date”). Each RSU represents the
right to receive one Share or, at the option of the Company, an amount of cash,
in either case, as set forth in this Agreement. Participant will have no right
to the distribution of any Shares or payment of any cash until the time (if
ever) the RSUs have vested.

(b) The Company hereby grants to Participant, with respect to each RSU, a
Dividend Equivalent for ordinary cash dividends paid to substantially all
holders of outstanding Shares with a record date after the Grant Date and prior
to the date the applicable RSU is settled, forfeited or otherwise expires. Each
Dividend Equivalent entitles Participant to receive the equivalent value of any
such ordinary cash dividends paid on a single Share. The Company will establish
a separate Dividend Equivalent bookkeeping account (a “Dividend Equivalent
Account”) for each Dividend Equivalent and credit the Dividend Equivalent
Account (without interest) on the applicable dividend payment date with the
amount of any such cash paid.

1.2 Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.

1.3 Definitions. Capitalized terms not specifically defined in this Agreement
have the meanings specified in the Grant Notice or, if not defined in the Grant
Notice, in the Plan. When used in this Agreement or the Grant Notice, the
following capitalized terms have the following meanings:

(a) “Change of Control” means any transaction or series of transactions the
result of which is: (a) the acquisition by any person or entity or “group” (as
defined in the Exchange Act) of persons or entities of direct or indirect
beneficial ownership of securities representing 50% or more of the combined
voting power of the then outstanding securities of the Company; (b) a merger,
consolidation, reorganization or other business combination, however effected,
resulting in any person or entity or “group” (as defined in the Exchange Act) of
persons or entities acquiring at least 50% of the combined voting power of the
then outstanding securities of the Company or the surviving entity outstanding
immediately after such combination; or (c) a sale of all or substantially all of
the assets of the Company.

(b) “Disability” means (i) if Participant is a party to a written employment
agreement or offer letter with the Company or any of its Subsidiaries in which
the term “disability” is defined, “Disability” as defined in the employment
agreement or offer letter, or (ii) if no such employment agreement or offer
letter exists, a permanent and total disability under Section 22(e)(3) of the
Code, as amended.

(c) “Good Reason” means (i) if Participant is a party to a written employment
agreement or offer letter with the Company or any of its Subsidiaries in which
the term “good reason” is defined, “good reason” as defined in the employment
agreement or offer letter, or (ii) if no such employment agreement or offer
letter exists, the occurrence of any of the following without Participant’s
prior written consent: (1) a material reduction in annual base salary or target
annual cash bonus opportunity or (2) a relocation of Participant’s principal
place of business of 50 miles or more, provided such relocation also



--------------------------------------------------------------------------------

increases Participant’s commute by at least 25 miles, provided in the case of
this clause (ii), Participant must provide written notice to the Company or its
Subsidiary of Participant’s intent to resign for Good Reason within 45 days of
the occurrence of the applicable event (each, a “Good Reason Event”) in order
for Participant’s resignation for Good Reason to be effective hereunder. Upon
receipt of such notice, the Company or its Subsidiary shall have 30 days (the
“Good Reason Cure Period”) to rectify the Good Reason Event. If the Company or
its Subsidiary fails to rectify the Good Reason Event prior to the expiration of
the Good Reason Cure Period, then Participant may terminate employment within 10
days following the expiration of the Good Reason Cure Period and such
termination will be considered for Good Reason.

1.4 Unsecured Promise. The RSUs and Dividend Equivalents will at all times prior
to settlement represent an unsecured Company obligation payable only from the
Company’s general assets.

ARTICLE II.

VESTING; FORFEITURE AND SETTLEMENT

2.1 Vesting; Forfeiture. The RSUs will vest according to the vesting schedule in
the Grant Notice. In the event of Participant’s Termination of Service for any
reason, all unvested RSUs will immediately and automatically be cancelled and
forfeited, except as provided in the Grant Notice or otherwise determined by the
Administrator or provided in a binding written agreement between Participant and
the Company. Dividend Equivalents (including any Dividend Equivalent Account
balance) will vest or be forfeited, as applicable, upon the vesting or
forfeiture of the RSU with respect to which the Dividend Equivalent (including
the Dividend Equivalent Account) relates.

2.2 Settlement.

(a) RSUs and Dividend Equivalents (including any Dividend Equivalent Account
balance) will be paid in Shares or cash at the Company’s option as soon as
administratively practicable after the vesting of the applicable RSU, but in no
event more than thirty (30) days after the RSU’s vesting date. Notwithstanding
the foregoing, the Company may delay any payment under this Agreement that the
Company reasonably determines would violate Applicable Law until the earliest
date the Company reasonably determines the making of the payment will not cause
such a violation (in accordance with Treasury Regulation
Section 1.409A-2(b)(7)(ii)), provided the Company reasonably believes the delay
will not result in the imposition of excise taxes under Section 409A.

(b) If an RSU is paid in cash, the amount of cash paid with respect to the RSU
will equal the Fair Market Value of a Share on the day immediately preceding the
payment date. If a Dividend Equivalent is paid in Shares, the number of Shares
paid with respect to the Dividend Equivalent will equal the quotient, rounded
down to the nearest whole Share, of the Dividend Equivalent Account balance
divided by the Fair Market Value of a Share on the day immediately preceding the
payment date.

ARTICLE III.

TAXATION AND TAX WITHHOLDING

3.1 Representation. Participant represents to the Company that Participant has
reviewed with Participant’s own tax advisors the tax consequences of this Award
and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.

3.2 Tax Withholding.

 

A-2



--------------------------------------------------------------------------------

(a) The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the RSUs or Dividend Equivalents
as Participant’s election to satisfy all or any portion of the withholding tax
by requesting the Company retain Shares otherwise issuable under the Award.

(b) Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs and the Dividend
Equivalents, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
RSUs or Dividend Equivalents. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the RSUs or the Dividend
Equivalents or the subsequent sale of Shares. The Company and the Subsidiaries
do not commit and are under no obligation to structure the RSUs or Dividend
Equivalents to reduce or eliminate Participant’s tax liability.

ARTICLE IV.

OTHER PROVISIONS

4.1 Adjustments. Participant acknowledges that the RSUs, the Shares subject to
the RSUs and the Dividend Equivalents are subject to adjustment, modification
and termination in certain events as provided in this Agreement and the Plan.

4.2 Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.

4.3 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

4.4 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws and, to the extent Applicable Laws permit, will be
deemed amended as necessary to conform to Applicable Laws.

4.5 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

4.6 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement, the RSUs and
the Dividend Equivalents will be subject to any additional limitations set forth
in any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule. To the extent Applicable Laws permit, this Agreement will be
deemed amended as necessary to conform to such applicable exemptive rule.

 

A-3



--------------------------------------------------------------------------------

4.7 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

4.8 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held illegal or invalid, the provision will be severable from,
and the illegality or invalidity of the provision will not be construed to have
any effect on, the remaining provisions of the Grant Notice or this Agreement.

4.9 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the RSUs and Dividend Equivalents,
and rights no greater than the right to receive cash or the Shares as a general
unsecured creditor with respect to the RSUs and Dividend Equivalents, as and
when settled pursuant to the terms of this Agreement.

4.10 Not a Contract of Employment. Nothing in the Plan, the Grant Notice or this
Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

4.11 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which will be deemed an original and all of which together will constitute one
instrument.

* * * * *

 

A-4